Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Response to Arguments
	Applicant’s amended title is still objected to.  Please see the comments in the objection for further guidance as to a replacement title. 
	Applicant’s amendment to ¶34 of the specification is objected to as it is not readily apparent that it is for a typographical error. 
	With respect to the software per se 101 rejection, applicant does not address the rejection at all and that rejection is final.  It is noted that implementing a method on a client device does not preclude that the entire method be done via software in the client device.  
	With respect to the Alice 101 rejection, applicant’s arguments are persuasive as it details a specific implementation that obtains the advantages applicant describes in the specification and the Alice 101 rejection is therefore withdrawn. 
	Applicant’s argues with respect to the art that Fitzgerald does not disclose “from two event databases, the two event databases comprising a first event database being locally set in the client 
	The examiner agrees that Fitzgerald does not anticipate such a limitation.  However, Fitzgerald does render obvious such a limitation.   Fitzgerald claim 1 recites “a database of trip, destination and activity-related information residing on or in connection with a server device.”  Further Fitzgerald ¶103 discloses that it is “extremely challenging to hold all information captive in a single content database and still produce reliable, accurate and timely data.”  Thus, it is clear that Fitzgerald contemplates splitting data in different databases for access.  That applicant chooses to store fixed type event data at the client terminal and other than fixed type events in the server is obvious as an obvious to try design choice due to having four permutations for the storage of such data.  All data on the local client, all data on the server, fixed event data in the server and non-fixed in the local client, and as applicant claims, fixed event data in the local client and non-fixed in the server.  Further, as is known in the art, distributing data in multiple locations such as with respect to distributed computing is common and the choice of how to distribute that data optimally would be obvious to one of ordinary skill. 


Specification
The amendment filed 1/27/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  The amendment to ¶34 appears to be new matter and it is not clear from reading the paragraph that the change from designation to destination is to fix a typo as designation could be an appropriate word in context of the disclosure. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Title Objection
The title of the invention is not descriptive.  The amended title is still not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner suggests that applicant reference at least events at destinations in a time period in the title to be descriptive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 USC 101 as being directed to software per se.  In particular, the implementing the method on a client device could still have the entire method be carried out via software.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1-2, 4, 6-20 are rejected under 35 USC 103 as being unpatentable over US 2010/0312464 Fitzgerald et al. (hereafter Fitzgerald)

1. A method comprising: 
providing a first user interface, the first user interface comprising an event display region and a calendar display region; (Fitzgerald Fig. 2 provides a user interface (see attached copy for a more readable version), the who, what, when, where, how tabs, comprise an event display region (what) and calendar region (when))
obtaining a travel destination; (Fitzgerald ¶31 obtains a travel destination)
determining a search time period; (Fitzgerald ¶31 determines a time period) 
acquiring, according to the travel destination and the search time period, an event occurring at the travel destination in the search time period; and (Fitzgerald ¶32 acquires events occurring along the road and at the destination, note that destinations include stops along the trip to a final destination) 
displaying the first user interface, information about the event being displayed in the event display region of the first user interface, and a calendar related to the search time period being displayed in the calendar display region of the first user interface.  (Fitzgerald ¶31-32 displays event information; ¶44 shows a calendar) 

Fitzgerald does not disclose “from two event databases, the two event databases comprising a first event database being locally set in the client terminal and storing fixed-type events, and a second event database being remotely set in a server and storing events other than the fixed-type events.” 
residing on or in connection with a server device.”  Further Fitzgerald ¶103 discloses that it is “extremely challenging to hold all information captive in a single content database and still produce reliable, accurate and timely data.”  Thus, it is clear that Fitzgerald contemplates splitting data in different databases for access.  That applicant chooses to store fixed type event data at the client terminal and other than fixed type events in the server is obvious as an obvious to try design choice due to having four permutations for the storage of such data.  All data on the local client, all data on the server, fixed event data in the server and non-fixed in the local client, and as applicant claims, fixed event data in the local client and non-fixed in the server.  Further, as is known in the art, distributing data in multiple locations such as with respect to distributed computing is common and the choice of how to distribute that data optimally would be obvious to one of ordinary skill. 

2. The method of claim 1, further comprising 
providing a second user interface, the second user interface comprising a travel destination input region, wherein the obtaining the travel destination comprises: 
displaying the second user interface; and obtaining the travel destination according to an input operation in the travel destination input region of the second user interface.  (Fitzgerald Fig 2, shows a destination in a user interface) 

4. The method of claim 2, wherein: 
the second user interface further comprises a search start date input region; and 
the determining the search time period comprises: 

determining a search end date of the search time period according to the determined search start date and a default search time length.  (Fitzgerald ¶50 discloses receiving departure and return dates and using those dates to obtain information) 

6. The method of claim 2, wherein: 
the second user interface further comprises a search start date input region and a search end date input region; and the determining the search time period comprises: 
obtaining a search start date of the search time period according to an input operation in the search start date input region; and 
obtaining the search end date of the search time period according to an input operation in the search end date input region.  (Fitzgerald ¶50 discloses receiving departure and return dates and using those dates to obtain information)

7. The method of claim 1, wherein the acquiring, according to the travel destination and the search time period, the event occurring at the travel destination in the search time period comprises: 
querying preset information according to the travel destination and the search time period to obtain information about the event occurring at the travel destination in the search time period, wherein the preset information comprises event(s) occurring at N place(s) and occurrence time(s) of the event(s), and N is an integer greater than or equal to 1.  (Fitzgerald ¶32 presents information about events along the way; note that there is no such thing as fractions of an event or places and therefore, any events/places shown would therefore be integer values greater than or equal to 1) 


sending an event acquisition request to a server, wherein the event acquisition request comprises information about the travel destination and information about the search time period; and 
receiving an event acquisition response sent by the server according to the event acquisition request, wherein the event acquisition response comprises information about the event occurring at the travel destination in the search time period acquired by the server according to the travel destination and the search time period.  (Fitzgerald ¶31-32 sends a request to a server about the time period of travel and receives for display to the user events during that time period) 

9 The method of claim 1, wherein the acquiring, according to the travel destination and the search time period, the event occurring at the travel destination in the search time period comprises: 
querying preset information according to the travel destination and the search time period to obtain information about first-type event(s) occurring at the travel destination in the search time period, wherein the preset information comprises first-type event(s) occurring at N travel destination(s) and occurrence time(s) of the first-type event(s), and N is an integer greater than or equal to 1; (Fitzgerald ¶32 presents information about events along the way; note that there is no such thing as fractions of an event or places and therefore, any events/places shown would therefore be integer values greater than or equal to 1)
sending an event acquisition request to a server, wherein the event acquisition request comprises information about the travel destination and information about the search time period, and receiving an event acquisition response sent by the server according to the event acquisition request, wherein the event acquisition response comprises information about second-type event(s) occurring at the travel destination in the search time period acquired by the server according to the travel destination and the 

10. The method of claim 1, wherein, after the acquiring the event occurring at the travel destination in the search time period, the method further comprises: 
acquiring user preference information, and filtering, according to the user preference information, the event occurring at the travel destination in the search time period; and (Fitzgerald ¶30 discloses user profiles and filters by profile)
when the first user interface is displayed, displaying information about the filtered event in the event display region of the first user interface.  (Fitzgerald ¶30 provides filtered information) 

11. The method of claim 1, wherein: 
the event display region of the first user interface comprises an event label display region for displaying a theme of the event occurring at the travel destination in the search time period with a label, and a respective event label corresponds to one or more events;  (Fitzgerald ¶38 provides categories of things to do at locations)
after displaying the first user interface, the method further comprises: 
receiving an input operation in the event label display region of the first user interface to obtain a selected event label;  (Fitzgerald ¶38 discloses selecting categories)
displaying, according to the selected event label, a calendar associated with an occurrence time of a corresponding event in the calendar display region of the first user interface; and  (Fitzgerald ¶44 displays the events on the calendar)


12. The method of claim 11, wherein: the event display region of the first user interface further comprises an event descriptive information display region; and 
after the selected event label is obtained, the method further comprises displaying descriptive information of the corresponding event in the event descriptive information display region according to the selected event label. (Fitzgerald ¶38 provides categories of things to do at locations)

13. The method of claim 1, further comprising displaying ticket price information for traveling from a place of departure to the travel destination on a corresponding date in the displayed calendar.  

(Fitzgerald ¶51 discloses an integrated calendar that allows for a display of trip elements; ¶32 discloses the booking of air tickets; ¶91 discloses showing the price range of the tickets) 

14. The method of claim 1, wherein, after the displaying the first user interface, the method further comprises: 
receiving an input operation in the calendar display region to obtain a departure date; (Fitzgerald ¶51 using a calendar for a display of trip elements) 
obtaining ticket information for traveling from a place of departure to the travel destination on the departure date according to the place of departure, the travel destination, and the departure date; and (Fitzgerald ¶32 discloses booking air tickets, which would require a departure, destination and date) 


15. A device comprising: 
one or more processors; and one or more memories storing thereon computer-readable instructions that, when executed by one or more processors, cause the one or more processors to perform acts including:  (Fitzgerald ¶68 discloses that the system is an online travel service and therefore, a person of ordinary skill in the art would understand that the online service is run on a computing system with one or more processors and memory that execute software on the processor)
receiving a first search request and determine a search time period, wherein the first search request comprises information about a first place and information about a second place; (Fitzgerald ¶30-31 receives information about a starting point and destinations, as well as a when)
acquiring, according to the information about the second place and the search time period, an event occurring at the second place in the search time period; (Fitzgerald ¶31 obtains information about events occurring at destinations)  
displaying, in a user interface, information about the event occurring at the second place in the search time period; receiving a second search request submitted based on the user interface, wherein the second search request comprises information about a first time; and (Fitzgerald ¶32 provides information about the events)
acquire associated object information according to the information about the first place, the information about the second place, and the information about the first time; and (Fitzgerald ¶31-32 obtains information about the starting location, destination and when the trip is to occur)
acquiring associated object information according to the information about the first place, the information about the second place, and the information about the first time; and (This appears to be a repeated limitation) 


Fitzgerald does not disclose “from two event databases, the two event databases comprising a first event database being locally set in the client terminal and storing fixed-type events, and a second event database being remotely set in a server and storing events other than the fixed-type events.” 
	However, Fitzgerald does render obvious such a limitation.   Fitzgerald claim 1 recites “a database of trip, destination and activity-related information residing on or in connection with a server device.”  Further Fitzgerald ¶103 discloses that it is “extremely challenging to hold all information captive in a single content database and still produce reliable, accurate and timely data.”  Thus, it is clear that Fitzgerald contemplates splitting data in different databases for access.  That applicant chooses to store fixed type event data at the client terminal and other than fixed type events in the server is obvious as an obvious to try design choice due to having four permutations for the storage of such data.  All data on the local client, all data on the server, fixed event data in the server and non-fixed in the local client, and as applicant claims, fixed event data in the local client and non-fixed in the server.  Further, as is known in the art, distributing data in multiple locations such as with respect to distributed computing is common and the choice of how to distribute that data optimally would be obvious to one of ordinary skill. 

16. The device of claim 15, wherein the acquiring, according to the information about the second place and the search time period, the event occurring at the second place in the search time period comprises: querying preset information according to the information about the second place and the search time period to obtain information about the event occurring at the second place in the search time period, wherein the preset information comprises event(s) occurring at N place(s) and occurrence 
the acquiring, according to the information about the second place and the search time period, the event occurring at the second place in the search time period comprises: 
sending an event acquisition request to a server, wherein the event acquisition request comprises the information about the second place and information about the search time period; and 
receiving an event acquisition response sent by the server according to the event acquisition request, wherein the event acquisition response comprises information about the event occurring at the second place in the search time period acquired by the server according to the information about the second place and the search time period; or 
the acquiring, according to the information about the second place and the search time period, the event occurring at the second place in the search time period comprises: querying preset information according to the information about the second place and the search time period to obtain information about first-type event(s) occurring at the second place in the search time period, wherein the preset information comprises first-type event(s) occurring at N place(s) and occurrence time(s) of the first-type event(s), and N is an integer greater than or equal to 1; 
sending an event acquisition request to a server, wherein the event acquisition request comprises the information about the second place and information about the search time period, and receiving an event acquisition response sent by the server according to the event acquisition request, wherein the event acquisition response comprises information about second-type event(s) occurring at the second place in the search time period acquired by the server according to the information about the second place and the search time period; and 


17. The device of claim 15, wherein: 
an event display region of the user interface comprises an event label display region and a calendar display region; and the displaying, in the user interface, information about the event occurring at the second place in the search time period comprises: 
displaying, in the event label display region of the user interface, a theme of the event occurring at the second place in the search time period with a label, wherein a respective event label corresponds to one or more events; and (Fitzgerald ¶38 provides categories of things to do at locations)
displaying a calendar related to the search time period in the calendar display region of the user interface.  (Fitzgerald ¶44 displays the events on the calendar)

18. The device of claim 17, wherein, after the displaying, in the user interface, the information about the event occurring at the second place in the search time period, the method further comprises: 
receiving an input operation in the event label display region of the user interface to obtain a selected event label; (Fitzgerald ¶38 discloses selecting categories)
displaying, according to the selected event label, a calendar associated with an occurrence time of a corresponding event in the calendar display region of the user interface; and (Fitzgerald ¶44 displays the events on the calendar)
prompting an occurrence date of the corresponding event on the calendar, or displaying a recommended travel date on the calendar according to the occurrence date of the corresponding event. 

19. The device of claim 18, wherein: 
the event display region of the user interface further comprises an event descriptive information display region; and after obtaining the selected event label, the method further comprises: 
displaying descriptive information of the corresponding event in the event descriptive information display region according to the selected event label. (Fitzgerald ¶38 provides categories of things to do at locations)

20. The device of claim 15, wherein: 
the first place is a place of departure; the second place is a travel destination; (Fitzgerald ¶30-31 receives information about a starting point and destinations)
the first time is a departure date; and (Fitzgerald ¶30-31 receives information about a travel date)
the associated object information comprises ticket information for traveling from the place of departure to the travel destination on the departure date. (Fitzgerald ¶32 discloses tick information)

Claims 3 and 5 are rejected under 35 USC 103 as being unpatentable over Fitzgerald in view of US 2009/0063206, Payne et al. (hereafter Payne)

Fitzgerald does not disclose
3. The method of claim 2, wherein the determining the search time period comprises: 


However, in an event ticketing system, Payne ¶42-44 discloses a date search system that includes a default date of today’s date and a default search time length.  It would have been obvious to modify the system of Fitzgerald to include a default date so that the system can assume a user’s intent as taught by Payne (¶42). 

5. The method of claim 2, wherein: 
obtaining the search end date of the search time period according to an input operation in the search end date input region.  (Fitzgerald ¶50 obtains a return date)
Fitzgerald does not disclose
the second user interface further comprises a search end date input region; and 
the determining the search time period comprises: 
determining a search start date of the search time period according to a current system time; and
Payne ¶42-44 discloses a search end date time, and searches between the default start date and the specified end date. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 9-5 Pacific Time, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684